Citation Nr: 0948585	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1961 to June 1964.  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

Procedural history

In a November 1984 rating decision, the RO granted the 
Veteran's service-connection claim for bilateral hearing 
loss; a noncompensable (zero percent) disability rating was 
assigned.  In May 1999, the RO continued this noncompensable 
rating. 

The Veteran filed his current claim for an increased 
(compensable) disability rating for his service-connected 
hearing loss in January 2006.  The RO denied this claim in 
the above-referenced April 2006 rating decision.  The Veteran 
disagreed, and he subsequently perfected an appeal.

Issues not on appeal

In the above-referenced April 2006 rating decision, the RO 
also denied the Veteran's claim of entitlement to an 
increased disability rating for his service-connected 
tinnitus.  To the Board's knowledge, the Veteran has not 
disagreed with that aspect of the decision.  Accordingly, the 
issue is not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  




REMAND

The Veteran seeks an increased (compensable) rating for his 
service-connected hearing loss disability.  For reasons 
explained below, the Board believes that a remand of this 
issue for further evidentiary development is warranted.  

Reasons for remand

VA medical records

In January 2006, the Veteran specifically requested that the 
RO acquire all of  his VA medical records from the Gene 
Taylor VA Outpatient Clinic in Mt. Vernon, MO, and from the 
VA Medical Center in Kansas City, MO.  See the Veteran's 
January 2006 Statement in Support of Claim.  It appears that 
these records have not yet been obtained.  Indeed, no 
treatment records dated more recently than February 2006 
currently exist of record.

It is the duty of the VA to assist a veteran in obtaining 
records from Federal agencies, including VA Medical Centers.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the above 
specified VA treatment records must be obtained.

VA audiology examination

The record reflects that the Veteran was afforded a VA 
audiology examination in connection with his increased rating 
claim in February 2006.  Although the examiner provided 
audiometric findings, he did not comment on the functional 
effects caused by the hearing disability.  In Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007) the United States 
Court of Appeals for Veterans Claims held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Accordingly, as 
requested by the Veteran's representative [see the November 
2009 Informal Hearing Presentation, pages 1 and 2], a new 
audiological examination must be scheduled to address these 
concerns.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Veteran and 
request that he identify, to the extent 
possible, any medical treatment he 
received for his current hearing loss 
disability.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not in the record on 
appeal, to include the above-referenced 
records from the Gene Taylor VA Outpatient 
Clinic in Mt. Vernon, MO, and from the VA 
Medical Center in Kansas City, MO.  Any 
such records so obtained should be 
associated with the Veteran's VA claims 
folder.  

2.  VBA should arrange for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss.  
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.  

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems necessary, VBA should  
readjudicate the Veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran with a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


